—Order, Supreme Court, New York County (Stanley Sklar, J.), entered July 10, 2002, which, to the extent appealed from, granted plaintiff leave to re-attempt service upon defendant Drs. Zelazny and Saadeh, unanimously affirmed, without costs.
The motion court properly exercised its discretion, pursuant to CPLR 306-b, in granting plaintiff an extension of time in which to serve defendants. Even if a plaintiff is not diligent in initially attempting to serve a defendant within the time frame set forth in CPLR 306-b, an extension for the purpose of effecting proper service may still be permitted pursuant to that statute “in the interest of justice.” “Diligence is simply one of many relevant factors as ‘interest of justice’ is intended to be an ‘additional and broader standard’ to accommodate late service that might be due to mistake, confusion or oversight” (Wide-man v Barbel Trucking, 300 AD2d 184, 185 [2002], quoting Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 104-105 [2001]).
*328We have considered defendants’ remaining arguments and find them unavailing. Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.